DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 10, line 1, “relate relates” should read “relate”
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 - 8, 13 –15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 20150074427A1), in view of Zhang (CN 107579815A).
Regarding claim 1, Lewis teaches a method for securely pairing two devices, comprising: 
selecting a first device to pair with a second device (Lewis: Fig. 1, [0013] provide for a method for securing pairing a peripheral bus and a peripheral.)
writing an encryption key to the first device (Lewis: [0014] [0015] provide for the write-once key storage where the encryption key is written to the peripheral bus); 
burning the encryption key into an encryption module on the first device (Lewis: [0014] provide for the write-once key storage which includes fuses etc which can be represented by the burnt fuses to store the encryption key into the key storage of the peripheral bus); 
writing a corresponding decryption key to the second device, the decryption key allowing the second device to decrypt data transmitted by the first device (Lewis: [0014] [0015] provide for the decryption operations using shared keys stored in the write-once key storage of the peripheral where the peripheral can use the shared key which can be represented by the decryption key to decrypt data transmitted by the first device); and

Lewis does not explicitly teach about burning the keys in the encryption and decryption modules. However, Zhang teaches this limitation (Zhang: [0078]-[0083] provide for the key storage module (encryption module) 321 which is an efuse storage unit which comprises plurality of efuses (PMICs) where the encryption key is burned into the efuses, wherein the efuse storage unit can be modified only once).
Lewis and Zhang are both considered to be analogous to the claimed invention because they are in the same field of encryption and authentication method. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Zhang and provide a method for securely pairing two devices by burning encryption key in the encryption device and burning decryption key into the decryption device. Doing so would aid in permanently pairing devices and/or components together, thereby increasing the protection against reverse engineering to get access from the devices. 
Claim 13 recites the same limitations as claim 1 for a system, and is thereby rejected under the same rationale. 
Regarding claim 2, Lewis do not explicitly teach about encryption key burned into plurality of physically modifiable internal components (PMIC) disposed on the encryption module, wherein each of the plurality of PMICs can only be modified one time. Zhang teaches this limitation (Zhang: [0078]-[0083] provide for the key storage module (encryption module) 321 
Lewis and Zhang are both considered to be analogous to the claimed invention because they are in the same field of encryption and authentication method using keys. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Zhang and provide physically modifiable internal components, for example efuses to burn the keys for securely pairing two devices. Doing so would aid in permanently pairing devices and/or components together by using efuses, which can be modified only once, thereby increasing the key safety and reduce the probability of receiving an unauthorized or malicious data to access the key. 
Claim 4 recites the same limitation as claim 2 for decryption key and module, and is thereby rejected under the same rationale. 
Claim 15 recites the same limitation as claim 2 for a system, and is thereby rejected under the same rationale. 
Claim 17 recites the same limitation as claim 4 for a system, and is thereby rejected under the same rationale. 
Regarding claim 6, Lewis further teaches the method of claim 1, wherein the encryption key and decryption key are a public/private key pair (Lewis: [0015] provides for the shared key where the asymmetric algorithms may be employed using public-private key pairs). 
Regarding claim 7, Lewis recites The method of claim 1 further comprising: writing a second encryption key to the second device; burning the second encryption key into an encryption module on the second device; writing a corresponding second decryption key to the first device, the second decryption key allowing the first device to decrypt data transmitted by the second 
Claim 14 recites the same limitations as claims 6 and 7 for a system and is thereby rejected under the same rationale.
Regarding claim 8, Lewis further teaches the method of claim 7, wherein the encryption key and the second encryption key are different encryption keys (Lewis: Fig1, [0013] [0015] provide for the bidirectional communication with the first and second device where two separate public-private key pairs may be shared).
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 20150074427A1) and Zhang (CN 107579815A), in view of Mathews (U.S. 20180349242A1).
Regarding claim 9, Lewis further teaches the method of claim 1 further comprising: selecting a third device to pair with the first device; writing a third encryption key to the first device; burning the third encryption key into the encryption module on the first device; writing a corresponding third decryption key to the third device, the third decryption key allowing the third device to decrypt data transmitted by the first device; and burning the third decryption key into a decryption module on the third device (Lewis: [0013] [0023] provide for discussing multiple different peripherals, for example, USB as well as PCI as peripherals to have the connection with the peripheral bus).
Lewis does not explicitly state that there can be multiple peripherals connected to the same peripheral controller. However, Mathews teaches this limitation (Mathews: [0036] provides for 
Lewis, Zhang and Mathews are all considered to be analogous to the claimed invention because they are in the same field of communication control protocol. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis/Zhang method to incorporate the teachings of Mathews and provide multiple peripherals connecting to the same peripheral controller. Doing so would aid in having permanently paired devices and/or components with a controller where the data is more protected and secured.  
Claim 10 teaches the same limitations as claim 9 regarding an encryption and decryption module between a third and first device and is thereby rejected under same rationale.
Claim 19 recites the same limitations as claim 6, 8 and 9 for a system and is thereby rejected under the same rationale.
Claim 20 recites the same limitations as claim 6, 8 and 10 for a system and is thereby rejected under the same rationale.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 20150074427A1), Zhang (CN 107579815A) and Mathews (U.S. 20180349242A1), in view of Hanes (U.S. 20130031275A1).
Regarding claim 11, Lewis further teaches the method of claim 9 further comprising: pairing the second device with the third device; writing a fifth encryption key to the second device; burning the fifth encryption key into the encryption module on the second device; writing a corresponding fifth decryption key to the third device, the fifth decryption key allowing the third device to decrypt data transmitted by the second device; and burning the fifth decryption key into 
Lewis, Zhang, Mathews and Hanes are all considered to be analogous to the claimed invention because they are in the same field of secure authentication of devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis/Zhang/Mathews method to incorporate the teachings of Hanes and provide peripherals pairing with each other with permanent key pairs. Doing so would aid in having permanently paired devices and/or components where the data is more protected and secured.  
Claim 12 recites the same limitations as claim 11 for a system regarding an encryption and decryption module between a third and second device and is thereby rejected under same rationale.
Claims 3, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. 20150074427A1), and Zhang (CN 107579815A), in view of Tang et al. (U.S. 20120179517A1), hereinafter Tang. 
Regarding  claim 3, the combination of Tang in view of Zhang teaches the method of claim 2, wherein the encryption key is burned into the plurality of PMICs as a binary representation of the encryption key (Tang: [48] provides for the fuses to represent the key in a binary format. 
Lewis, Zhang and Tang are all considered to be analogous to the claimed invention because they are in the same field of encryption and authentication method using keys. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis/Zhang method to incorporate the teachings of Tang and provide physically modifiable internal components, for example efuses as a binary representation of the keys for securely pairing two devices. Doing so would aid in permanently pairing devices and/or components together by using efuses, which can be modified only once (by burning them), thereby increasing the key safety and reduce the probability of receiving an unauthorized or malicious data to access the key. 
Claim 5 recites the same limitation as claim 3 for decryption key, and is thereby rejected under the same rationale. 
Claim 16 recites the same limitation as claim 3 for a system, and is thereby rejected under the same rationale. 
Claim 18 recites the same limitation as claim 5 for a system, and is thereby rejected under the same rationale. 




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cope (U.S 20150293857) teaches methods, systems and devices for encryption key storage and modification in a data storage device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMIN JAHIR/Examiner, Art Unit 2432

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494